DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021, has been entered.
 
Status of the Claims
Claims 33-46 and 58-64 are pending. Claims 33-34 were amended in the response filed December 1, 2020. Claims 58-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 

In the response filed December 1, 2020, claim 1 was amended to require that the “Type I collagen and Type III collagen are extracted by proteolytic digestion from human placental tissue.” Treatment of a protein with a protease could result in peptide bond cleavage and fragmentation. However, the structural characteristics of collagen fragments are not markedly different than the corresponding proteins in nature because the peptide fragments and their counterparts have the same chemical structure and amino acid sequence. The claimed property of tissue repair and wound healing activity is innate to the amino acid sequence itself, and is not created or altered by truncating the peptides from the naturally-occurring counterparts. 
This judicial exception is not integrated into a practical application because the composition is not limited to the claimed intended use of tissue repair and wound healing; compositions with the same structure can be used for other purposes. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the collagen is claimed. Therefore, claim 33 is ineligible.

With respect to claim 35, there is no evidence on record that the requirement that the collagen be extracted from human placental tissue selected from insoluble amnion, soluble amnion, soluble chorion, or a combination thereof renders the composition markedly different from its naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the composition is not limited to the claimed intended use of tissue repair and wound healing; compositions with the same structure can be used for other purposes. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the collagen is claimed. Therefore, claim 35 is ineligible.
With respect to claim 36, there is no evidence on record that the requirement that the collagen be derived from whole placenta renders the composition markedly different from its naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the composition is not limited to the claimed intended use of tissue repair and wound healing; compositions with the same structure can be used for other purposes. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the collagen is claimed. Therefore, claim 36 is ineligible.
With respect to claim 37, there is no evidence on record that the requirement that the collagen be sterilized renders the composition markedly different from its naturally-occurring counterpart. This 
With respect to claim 38, there is no evidence on record that the requirement that the collagen be cross-linked renders the composition markedly different from its naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the composition is not limited to the claimed intended use of tissue repair and wound healing; compositions with the same structure can be used for other purposes. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the collagen is claimed. Therefore, claim 38 is ineligible.
With respect to claim 39, growth factors are naturally-occurring compounds, as evidenced by Stone et al. (Physiology, Growth Factor. [Updated 2020 May 13]. In: StatPearls [Internet]. Treasure Island (FL): StatPearls Publishing; 2020 Jan-. Available from: www.ncbi.nlm.nih.gov/books/NBK442024/). There is no evidence on record that combining these compounds with collagen renders the combination or the components markedly different from its naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the composition is not limited to the claimed intended use of tissue repair and wound healing; compositions with the same structure can be used for other purposes. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the collagen in combination with an additional compound such as a growth factor is claimed. Therefore, claim 39 is ineligible.
With respect to claim 40, stem cells, epidermal stem cells, dermal stem cells, placenta stem cells, and cord blood stem cells are naturally-occurring, as evidenced by International Society for Stem 
With respect to claim 41, pharmaceutically acceptable excipients for injection such as water are naturally-occurring. There is no evidence on record that combining water with collagen renders the combination or the components markedly different from its naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the composition is not limited to the claimed intended use of tissue repair and wound healing; compositions with the same structure can be used for other purposes. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because combining collagen with an excipient for injection is routine and conventional, as evidenced by product information at Collagen Solutions (2020, Available from: www.collagensolutions.com). Therefore, claim 41 is ineligible.
With respect to claim 42, saline is naturally-occurring. There is no evidence on record that combining saline with collagen renders the combination or the components markedly different from its naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the composition is not limited to the claimed intended use of tissue repair and wound healing; compositions with the same structure can be used for other purposes. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because combining collagen with an excipient is routine and conventional, as evidenced by SimpurityTM 
With respect to claim 43, pharmaceutically acceptable excipients for injection such as water are naturally-occurring. There is no evidence on record that combining water with collagen to yield a solution or suspension renders the combination or the components markedly different from its naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the composition is not limited to the claimed intended use of tissue repair and wound healing; compositions with the same structure can be used for other purposes. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because combining collagen with an excipient for injection to make a solution or suspension is routine and conventional, as evidenced by product information at Collagen Solutions (2020, Available from: www.collagensolutions.com). Therefore, claim 43 is ineligible.
With respect to claim 44, collagen hydrogels are naturally-occurring, as evidenced by Peppas et al. (“9.20 - Hydrogels,” Polymer Science: A Comprehensive Reference, Vol 9, 2012, pp. 385-395; see abstract). There is no evidence on record that claimed hydrogel is markedly different from its naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the composition is not limited to the claimed intended use of tissue repair and wound healing; compositions with the same structure can be used for other purposes. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the collagen hydrogel is claimed. Therefore, claim 44 is ineligible.
Response to Arguments
Applicant's arguments filed December 1, 2020, have been fully considered but they are not persuasive.

Applicant argues that the extraction of collagen occurs ex vivo and that the resulting composition contains cleaved Type III collagen that is reconstituted in a defined amount of between 30% and 100% by weight. Applicant argues that this represents a substantial transformation of naturally occurring human placental collagen.  Applicant argues that the composition has a markedly different structure from and is significantly more than the naturally-occurring counterpart. This argument is not persuasive. The claimed composition is a mixture of products, Type I and III collagen, that are present in defined amounts. However, the relative amounts of the Type I and Type III collagen do not change the structure, function or properties in a way that distinguishes the composition from the naturally-occurring counterpart. Because only the Type I and Type II collagen are present in the composition, the composition is not significantly more than the judicial exception.
For these reasons, the rejection is maintained.


Claim Rejections - 35 USC § 102 - withdrawn
The rejection of claims 33, 38, 39, and 41-43 under 35 U.S.C. 102(a)(1) as being anticipated by Neff et al. (US 2003/0032143 A1) is withdrawn in view of the amendment filed December 1, 2020.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-39, 41-43, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Neff et al. (US 2003/0032143 A1). 
Neff et al. teach a composition comprising Type I and Type III collagen. The Type III collagen is 30% or greater of the total collagen in the composition, preferably 30% to 50%, more preferably 30% to 40% (paragraph [0037]). Neff et al. teach that the composition is intended for use in tissue repair as a tissue adhesive system or sealant and in wound healing (paragraphs [0021]-[0023], [0045]-[0047]) and is formulated in a manner that is effective to achieve these objectives (paragraph [0024]). 
Neff et al. do not teach that the Type I and Type III collagen are extracted by proteolytic digestion from human placental tissue. In contrast, Neff et al. teach that the Type I and III collagen are prepared by recombinant methods (paragraph [0031]). 
The claim limitation requiring that the Type I and Type III collagen are extracted by proteolytic digestion from human placental tissue is a product-by-process limitation. MPEP § 2113 states that a rejection under 35 U.S.C. 102/103 is proper when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964(Fed. Cir. 1985). 
In the instant case, the composition taught by Neff et al. meets the claim limitations for the relative amounts of Type I and Type III collagen, and the intended use for tissue repair and wound healing although the composition is produced by a different process. The requirement that the collagen be de-cellularized is met by the recombinant process of Neff et al. Because the composition taught by Neff et al. meets these requirements, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. See MPEP § 2113(II) and  In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).

With respect to claim 35, the requirement that the human placental tissue used for collagen extraction is selected from the group consisting of insoluble amnion, soluble amnion, soluble chorion, and a combination thereof is a product-by-process limitation. The burden is shifted to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.
With respect to claim 36, the requirement that the collagen is extracted from whole placenta is a product-by-process limitation. The burden is shifted to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.
With respect to claim 37, it would have been obvious to sterilize the composition taught by Neff et al. given that the reference discloses that it is intended for medical and surgical use (paragraphs [0021]-[0023], [0045]-[0047]).
With respect to claim 38, Neff et al. teach that the collagen is cross-linked (paragraph [0032]).
With respect to claim 39, Neff et al. teach that the collagen is combined with antibiotics or growth factors (paragraph [0045]).
With respect to claim 41, Neff et al. teach that the collagen composition maybe provided as a solution or as a lyophilized powder to be diluted prior to use with appropriate aqueous solutions (paragraph [0052]). A solution is capable of being injected.
With respect to claims 42-43, Neff et al. teach that the collagen composition maybe provided as a solution or as a lyophilized powder to be diluted prior to use with appropriate aqueous solutions (paragraph [0052]). 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Response to Arguments
In the response filed December 1, 2020, Applicant traversed the anticipation rejection over Neff on the grounds that Neff does not teach proteolytic digestion. In response, the rejection has been modified to a rejection under 35 U.S.C. 102/103. The burden is shifted to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. Applicant also argues that Neff does not teach therapeutic efficacy in wound healing or tissue repair. However, Neff et al. teach that the composition is intended for use in tissue repair as a tissue adhesive system or sealant and in wound healing (paragraphs [0021]-[0023], [0045]-[0047]) and is formulated in a manner that is effective to achieve these objectives (paragraph [0024]). A direct teaching of therapeutic efficacy with clinical results and reduction to practice is not required for the rejection.

Claims 33-46 are rejected under 35 U.S.C. 102(a)(1) as being as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Simpson et al. (US 2002/0090725 A1). 
Simpson et al. teach a composition comprising Type I and Type III collagen with a 50:50 ratio by weight (paragraph [0286]). Simpson et al. teach that the composition is intended for use in tissue repair and in wound healing and is formulated in a manner that is effective to achieve these objectives (paragraphs [0012], [0202]). 

The claim limitation requiring that the Type I and Type III collagen are extracted by proteolytic digestion from human placental tissue is a product-by-process limitation. MPEP § 2113 states that a rejection under 35 U.S.C. 102/103 is proper when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964(Fed. Cir. 1985). 
In the instant case, the composition taught by Simpson et al. meets the claim limitations for the relative amounts of Type I and Type III collagen, and the intended use for tissue repair and wound healing although the composition is produced by a different process. The requirement that the collagen be de-cellularized is met by the electrospinning process of Simpson et al. In addition, Simpson et al. teach human placenta as the source for the collagen (paragraph [0286]). Because the composition taught by Simpson et al. meets these requirements, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. See MPEP § 2113(II) and  In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
With respect to claim 34, the requirement that the collagen is extracted from the human placental tissue without the use of alkaline or detergent is a product-by-process limitation. The burden is shifted to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.
With respect to claim 35, the requirement that the human placental tissue used for collagen extraction is selected from the group consisting of insoluble amnion, soluble amnion, soluble chorion, and a combination thereof is a product-by-process limitation. The burden is shifted to applicant to come 
With respect to claim 36, Simpson et al. teach the use of collagen derived from human placenta (paragraphs [0285], [0286], [0278]).
With respect to claim 37, Simpson et al. teach that the composition is sterile (paragraph [0108]).
With respect to claim 38, Simpson et al. teach that the collagen is cross-linked (paragraph [0185]).
With respect to claim 39, Simpson et al. teach that the collagen is combined with antibiotics, anti-inflammatories or growth factors (paragraph [0205]).
With respect to claim 40, Simpson et al. teach that the collagen is combined with stem cells (paragraph [0208]).
With respect to claim 41, Simpson et al. teach that the collagen may be combined with pharmaceutically acceptable carriers for injection (paragraph [0239]).
With respect to claim 42, Simpson et al. teach that the collagen may be combined with pharmaceutically acceptable carriers such as saline (paragraph [0240]).
With respect to claim 43, Simpson et al. teach that the collagen may be formulated into a gel, paste, solution or suspension (paragraph [0239]).
With respect to claim 44, Simpson et al. teach that the collagen may be formulated into a gel (paragraph [0239]).
With respect to claims 45-46, Simpson et al. teach a composition comprising Type I and Type III collagen with a 50:50 ratio by weight (paragraph [0286]).
Response to Arguments
Applicant traverses the rejection on the grounds that Simpson fails to teach extracting Type I or Type III collagen by proteolytic digestion from human placental tissue. The requirement for proteolytic In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) In the instant case, must provide evidence to establish an nonobvious difference between the claimed collagen product and the collagen product taught by Simpson.
Applicant traverses the rejection on the grounds that Simpson fails to teach a composition for enhancing wound healing and/or tissue repair relative to an untreated control. This argument is not persuasive because Simpson et al. teach that the composition is intended for use in tissue repair and in wound healing and is formulated in a manner that is effective to achieve these objectives (paragraphs [0012], [0202]). 
Applicant argues that the specification establishes that the collagen extracted from human placental tissue could be reconstituted in defined types and amounts to provide superior would healing benefits for injured tissues. Applicant argues that in contrast to the specification, Simpson is focused on concentrations and proportions of collagens that optimize their electrospinning properties. This argument is not persuasive. Simpson et al. teach a composition comprising Type I and Type III collagen with a 50:50 ratio by weight (paragraph [0286]), which satisfies the claimed requirements for collagen type and amount. Because the composition has the same collagen type and amount as the claimed composition, it must share the same functional properties. Furthermore, Simpson is focused on electroprocessing but also teaches that the collagen composition is useful for tissue repair and in wound healing (paragraphs [0012], [0202]). 

Applicant argues that there is nothing in Simpson that could lead the skilled person to predict the unexpected wound healing properties of the claimed composition. This argument is not persuasive because Simpson et al. teach that the composition is intended for use in tissue repair and in wound healing and is formulated in a manner that is effective to achieve these objectives (paragraphs [0012], [0202]). There is no evidence in the specification that the claimed collagen compositions have different wound healing properties than the compositions taught by Simpson.
Applicant argues that there is nothing in Simpson that would lead the skilled person to modify the electroprocessed collagen of Simpson to develop the claimed formulation having non-electroprocessed Type III and Type I collagen in proportions as claimed optimized for enhancing wound healing or tissue repair. This argument is not persuasive because patentability is dependent on the properties of the product itself, not the method of making the product. The burden is shifted to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/
Primary Examiner, Art Unit 1675


cmb